Citation Nr: 0924545	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-31 780	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1950 rating decision which reduced the disability 
rating for frozen feet with bilateral peripheral vascular 
disease from 30 to 10 percent.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a motion for reconsideration of a December 2004 Board 
decision.  

The Veteran had active service from April 1943 to December 
1945; he died in September 2007.  

In a December 2004 decision, the Board found that a December 
1950 rating decision, which reduced the disability rating for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent, did not contain CUE.  In April 2005 the 
Veteran filed a motion for reconsideration by the Board of 
its December 2004 decision.  See 38 C.F.R. § 20.1101 (2008).  
In July 2005, a Deputy Vice Chairman of the Board granted the 
motion, ordering reconsideration of the December 2004 
decision by an expanded panel of the Board, as provided by 
38 U.S.C.A. § 7103(b).  In a November 2005 decision, the 
expanded panel reconsidered and denied the claim.  

The Veteran appealed the Board's November 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  The Veteran died in September 2007.  In a memorandum 
decision dated in October 2007, the Court reversed the 
Board's November 2005 decision, and directed the Board to 
restore the 30 percent rating for frozen feet, effective 
February 14, 1951.  In June 2008, the Court granted the 
opposed motion of the appellant - the Veteran's widow - to 
substitute herself for the Veteran in the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Court has specifically found that the December 1950 
rating decision contained CUE, and has directed VA to restore 
a 30 percent disability rating for frozen feet, effective 
February 14, 1951.


CONCLUSION OF LAW

Clear and unmistakable error is shown in the December 1950 
rating decision that reduced the Veteran's disability rating 
for frozen feet with bilateral peripheral vascular disease 
from 30 to 10 percent.  38 C.F.R. § 3.105 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), is 
inapplicable to claims of CUE in either a RO decision or a 
Board decision.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claims that RO 
decision contained CUE); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc) (holding that a CUE motion is 
not a claim for benefits and that the VCAA definition of 
claimant cannot encompass a person seeking revision of a 
final decision based on CUE).  

In this appeal, the appellant is seeking a determination that 
the December 1950 rating decision that reduced the disability 
rating for frozen feet with bilateral peripheral vascular 
disease from 30 to 10 percent was founded on CUE, and that 
therefore, the 30 percent rating should be restored from the 
current effective date for the 10 percent rating (February 
14, 1951).  In its October 2007 memorandum decision, the 
Court specifically found that the December 1950 rating 
decision contained CUE, and directed VA to restore the 30 
percent disability rating for frozen feet, effective February 
14, 1951.  

Under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case; 
therefore, the Board is not free to do anything contrary to 
an appellate court's prior action with respect to the same 
claim.  Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  
Moreover, the Board's jurisdiction extends only to "questions 
of law and fact necessary to a decision by the [Secretary] 
under a law that affects the provision of benefits by the 
Secretary."  38 C.F.R. § 20.101(a) (2008); see also 
38 U.S.C.A. §§ 511(a), 7104(a) (West 2002 & Supp. 2008).  As 
the Court has directed the Board to grant that which 
constitutes the full benefit sought on appeal, there remains 
no question of law or fact to be decided.  


ORDER

Clear and unmistakable error having been shown in the 
December 1950 rating decision that reduced the disability 
rating for frozen feet with bilateral peripheral vascular 
disease from 30 to 10 percent, the appeal is granted.  



__________________________               
__________________________
	HOLLY E. MOEHLMANN		      CHERYL L. MASON
Veterans Law Judge                                   Veterans 
Law Judge
 Board of Veterans' Appeals                       Board of 
Veterans' Appeals



____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


